ALLOWANCE
This action is in response to the initial claims filed 5/7/2019.  Claims 1-20 are pending.  Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method in which a new SIM profile for onboarding a target device is generated by another device deriving the new SIM profile from an existing profile of the device, by acquiring a subscription identifier from a remote SIM provisioning platform (RSP) and creating the new SIM profile from derived credentials and the subscription identifier, the new SIM profile being provisioned on an embedded Universal Integrated Circuit Card (eUICC) in the target device for use in connecting to a wireless network after an authentication challenge, in the specific manner and combination as recited in claim 1.
Regarding claim 10 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a device, with a processor and memory, that generates a new SIM profile for onboarding a target device by deriving credentials of the new SIM profile from credentials of an existing profile of the device according to a 
Regarding claim 16 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a non-transitory computer-readable medium having instructions that when executed generates a new SIM profile for onboarding a target device by deriving credentials of the new SIM profile from credentials of an existing profile of the device according to a derivation algorithm coordinated with an authentication device of a wireless network, acquires a subscription identifier from a remote SIM provisioning platform (RSP)  from a pool of subscription identifiers, creating the new SIM profile from the derived credentials and the subscription identifier, acquiring an encryption key for the new SIM profile from the RSP, encrypts a package using a public key of the target device, the package having the new SIM profile and the encryption key, transmits the package to the target device for decryption and installing the SIM profile on an eUICC in the target device, in the specific manner and combination as recited in claim 16.
Faisy (US 2005/0282584 A1), the closest related prior art, is related to cloning of a SIM card to another device by a mobile network operator (MNO), including subscriber information via templates.  However, the onboarding (generation of the profile) occurs at an MNO as opposed to at the device having the original SIM profile.  Faisy is also lacking in an embedded UICC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anwar et al., “Forensic SIM Card Cloning Using Authentication Algorithm” is related to SIM Card cloning.
Park et al., “Secure Profile Provisioning Architecture for Embedded UICC" is related to remote provisioning of embedded universal integrated circuit cards.
Caceres et al. (US 2017/0280321 A1) is related to smart card profile management.
Sharma et al. (US 2019/0104403 A1) is related to cloning of SIM subscription credentials to other devices.
Koshimizu et al. (US 2016/0212617 A1) is related to transfer of a subscription profile.
Xu (US 2020/0084614 A1) is related to switching SIM profiles using a remote SIM provisioning platform.
Mathison et al. (US 2016/0344872 A1) is related to mobile device activation.
Flores Cuadrado et al. (US 2016/0183081 A1) is related to dynamic management of subscriber devices in mobile networks.
Lee et al. (US 2016/0020802 A1) is related to embedded SIM provisioning.
Han (US 2007/0004457 A1) is related to SIM card sharing.
Zhu et al. (US 2015/0304506 A1) is related to dynamic provisioning of a dual SIM device.
Cam-Winget et al. (US 2007/0208937 A1) is related to wireless network profile provisioning.
Qian et al. (US 2015/0004934 A1) is related to SIM provisioning.
Park (US 2017/0289792 A1) Park is related to profile management of a device having an embedded eUICC.
Shin et al. (US 2020/0228969 A1) is related to remote provisioning of subscriber identification information to an embedded SIM.
Hoyt et al. (US 2008/0081611 A1) is related to sharing cellular account subscription.
Reddem et al. (US 2016/0088467 A1) is related to simulation of multi-sim multi-subscription functionality.
Lalwaney (US 2017/0289788 A1) is related to provisioning an eSIM.
Berard et al. (US 9,760,726 B2) is related to remote delivery of subscription profile to a UICC.
Cuadrat et al. (US 9,531,831 B1) is related to the multiple profiles for concurrent usage of network services.
Chen et al. (US 10,334,428 B1) is related to SIM profile downloading.
Chen et al. (US 10,187,784 B1) is related to transference of profiles between eUICCs.
Li et al. (US 2016/0164883 A1) is related to transference of SIM credentials to an inactive device for sharing service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492